—Judgment, Supreme Court, New York County (Edward H. Lehner, J.), entered January 30, 1989, which dismissed the petition, pursuant to CPLR article 78, seeking to annul respondent’s determination, dated June 28, 1988, terminating petitioner’s employment, unanimously affirmed, without costs.
Petitioner was appointed a New York City correction officer on July 2, 1987 subject to the satisfactory completion of a probation period. On June 28, 1988, he was advised that his employment would be terminated as of July 1, 1988. At the time, the petitioner’s personnel record indicated numerous absences, latenesses, and two incidents, one resulting in departmental discipline.
Petitioner contends that his termination was arbitrary, capricious and discriminatory because of a physical handicap. The record, however, contains numerous factors supporting respondent’s determination and providing a rational basis for his termination as a probationary employee. A probationary employee may be discharged without a hearing and without a statement of reasons and such discharge will not be disturbed unless shown to have been for an improper or constitutionally impermissible reason or to have been made in bad faith. (Matter of York v McGuire, 99 AD2d 1023, affd 63 NY2d 760.) No such showing has been made by the petitioner. Concur— Kupferman, J. P., Ross, Rosenberger and Wallach, JJ.